Title: Horneca, Fizeaux & Co. to Benjamin Franklin: A Translation, 24 December 1778
From: Horneca, Fizeaux & Co. (business)
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       Amsterdam, 24 December 1778
      
      It was not until the 15th that we received the letter that you honored us with of the 6th instant. We have precisely informed Sir Grand, currently in Paris, of that which is relative to the placement of the promissory notes of the United States of America. He undoubtedly will also have told you that all we have been able to place up to now is 51, but we do not doubt that with a little patience we will succeed, little by little, in placing the rest and then be able to proceed to some important business. For this it is necessary to establish and maintain the credit of these notes, and for that it is necessary to proceed with circumspection and reserve. By trying to force these things we would only be taking a step back, thereby jeopardizing the future. We beseech you, gentlemen, to trust above all in our zeal and our attention to the success of the project, and to be persuaded that the interests that you were kind enough to confide to us occupy and engage us as much as our own.
      We will await the orders that you will judge appropriate, and to which we will conform, for the disposition of your funds in our hands.
      We are with respectful devotion, gentlemen, your very humble and very obedient servants
      
       Horneca, Fizeaux & Co.
      
      